           Case 2:18-cv-00546-JAD-GWF Document 23 Filed 11/30/18 Page 1 of 3




 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   TIMOTHY CASEY,                          )
                                             ) Case No. 2:18-cv-00546-JAD-GWF
13                       Plaintiff,          )
                                             )
14          v.                               ) JOINT STIPULATION FOR EXTENSION OF
                                             ) TIME AND [PROPOSED ORDER]
15   NANCY A. BERRYHILL,                     )
     Acting Commissioner of Social Security, ) (THIRD REQUEST)
16                                           )
                         Defendant.          )
17          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
18   the time for responding to Plaintiff’s Motion for Remand be extended from November 30, 2018 to
19
     December 11, 2018. This is Defendant’s third request for extension. Good cause exists to grant
20
     Defendant’s request for extension. Counsel has a family emergency on the date of the current filing
21
     deadline. Counsel also has over 75+ active matters, which requires two or more dispositive motions a
22

23   week until mid-January. In addition, Counsel has active civil rights and representative misconduct

24   matters that require immediate investigation. Counsel also has a Ninth Circuit brief due next week,

25   which requires multiple levels of review. Due to Counsel’s unexpected leave, Counsel became behind
26
     on her heavy workload. As such, Counsel needs additional time to adequately review the transcript


                                                      -1-
           Case 2:18-cv-00546-JAD-GWF Document 23 Filed 11/30/18 Page 2 of 3




 1   and properly respond to Plaintiff’s Motion for Summary Judgment. Defendant makes this request in
 2   good faith with no intention to unduly delay the proceedings. The parties further stipulate that the
 3
     Court’s Scheduling Order shall be modified accordingly.
 4

 5
                                                  Respectfully submitted,
 6

 7   Dated: November 30, 2018                     /s/ *Cyrus Safa
                                                  (*as authorized by email on November 30, 2018)
 8                                                CYRUS SAFA
                                                  Attorney for Plaintiff
 9

10

11   Dated: November 30, 2018                     DAYLE ELIESON
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14

15                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17

18
                                                    ORDER
19
     APPROVED AND SO ORDERED:
20

21

22
     DATED:_______________________
             12/04/2018                           _________________________
23                                                HON. GEORGE FOLEY, JR
                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26


                                                       -2-
           Case 2:18-cv-00546-JAD-GWF Document 23 Filed 11/30/18 Page 3 of 3




 1                                         CERTIFICATE OF SERVICE

 2        I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION FOR EXTENSION OF TIME AND [PROPOSED ORDER] on the date

 4   and via the method of service identified below:

 5
            CM/ECF:
 6
            Cyrus Safa
 7          Law Offices of Lawrence D. Rohlfing
            12631 E. Imperial Highway, Suite C-115
 8          Santa Fe Springs, CA 90670
            562-868-5886
 9          Fax: 562-868-5491
            Email: cyrus.safa@rohlfinglaw.com
10

11          Attorneys for Plaintiff
12
            Respectfully submitted this 30th day of November 2018,
13

14
                                                         /s/ Tina L. Naicker
15                                                       TINA L. NAICKER
                                                         Special Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26


                                                       -3-
